Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

 JOSE LUIS ARREOLA,                  )
                                     )
       Plaintiff                     )                        Civil Action File No.
 vs.                                 )                        1:19-cv-24624-MGC
                                     )
 RECEIVABLE MANAGEMENT GROUP., INC., )
 and INTELLIRAD IMAGING, LLC         )
                                     )
       Defendants.                   )
                                     )

        DEFENDANT RECEIVABLE MANAGEMENT GROUP, INC.’S ANSWER

        COMES NOW, Receivable Management Group, Inc., (“RMG”), Defendant in the above-

 referenced action (hereinafter “Defendant”), and files this Answer in response to the Plaintiff’s

 Complaint as follows:

                                        FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim against RMG upon which relief may be

 granted.

                                       SECOND DEFENSE

        Any act or omission by RMG, if determined to be in violation of the Fair Debt Collection

 Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and/or the Florida Consumer Collection

 Practices Act (“FCCPA”), §559.55 et seq., was not intentional and was the result of a bona fide

 error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

 Accordingly, RMG would have no liability pursuant to 15 U.S.C. § 1692k(c).

                                        THIRD DEFENSE

        Plaintiff has not been damaged; therefore, Plaintiff may not recover against RMG.




                                                -1-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 2 of 8



        Subject to the foregoing defenses and without waiving same, Defendant responds to the

 individually numbered paragraphs of Plaintiff’s complaint as follows:

                                 JURISDICTION AND VENUE

 1. The statements contained in Paragraph 1 of the Plaintiff’s relate to a legal conclusion to

    which RMG is under no known obligation to respond. To the extent that any response is

    required; denied.

 2. The statements contained in Paragraph 2 of the Plaintiff’s relate to a legal conclusion to

    which RMG is under no known obligation to respond. To the extent that any response is

    required; denied.

 3. The statements contained in Paragraph 3 of the Plaintiff’s relate to a legal conclusion to

    which RMG is under no known obligation to respond. To the extent that any response is

    required; denied.

                                             PARTIES

 4. RMG admits that Plaintiff is a natural person. RMG lacks knowledge or information

    sufficient to form a belief as to the remaining allegations contained in Paragraph 4 of the

    Plaintiff’s Complaint.

 5. RMG admits the allegations contained in Paragraph 5 of the Plaintiff’s Complaint.

 6. RMG admits it uses the telephone and mail in the business of collecting unpaid accounts.

    RMG lacks knowledge or information sufficient to form a belief as to the remaining

    allegations contained in Paragraph 6 of the Plaintiff’s Complaint.

 7. The statements contained in Paragraph 7 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.



                                                -2-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 3 of 8



 8. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 8 of the Plaintiff’s Complaint.

 9. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 9 of the Plaintiff’s Complaint.

                                  DEMAND FOR JURY TRIAL

 10. Defendant denies, to the extent it can, the allegations contained in Paragraph 10 of the

    Plaintiff’s Complaint.

                                   FACTUAL ALLEGATIONS

 11. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 11 of the Plaintiff’s Complaint.

 12. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 12 of the Plaintiff’s Complaint.

 13. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 13 of the Plaintiff’s Complaint.

 14. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 14 of the Plaintiff’s Complaint.

 15. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 15 of the Plaintiff’s Complaint.

 16. RMG admits attempting to collect an unpaid account owed by Plaintiff. RMG lacks

    knowledge or information sufficient to form a belief as to the allegations contained in

    Paragraph 16 of the Plaintiff’s Complaint.




                                                 -3-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 4 of 8



 17. The statements contained in Paragraph 17 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 18. The statements contained in Paragraph 18 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 19. The statements contained in Paragraph 3 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 20. RMG admits the allegations contained in Paragraph 20 of the Plaintiff’s Complaint.

 21. RMG admits the allegations contained in Paragraph 21 of the Plaintiff’s Complaint.

 22. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in Paragraph 22 of the Plaintiff’s Complaint.

 23. RMG lacks knowledge or information sufficient to form a belief as to the allegations

    contained in paragraph 23 of the Plaintiff’s Complaint.

 24. RMG admits sending Plaintiff written correspondence dated February 12, 2019 regarding

    Plaintiff’s unpaid account. The remaining statement contained in Paragraph 24 of the

    Plaintiff’s Complaint relate to a legal conclusion to which RMG is under no known

    obligations to respond. To the extent that any response is required; denied.

 25. The statements contained in Paragraph 25 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.




                                                -4-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 5 of 8



 26. The statements contained in Paragraph 26 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

                                       COUNT I
                       VIOLATION OF 15 U.S.C. § 1692e & 1692e(2)(A)
                                (against Defendant-DC)

 27. RMG incorporates by reference the above paragraphs of this Answer as if fully stated

    therein.

 28. The statements contained in Paragraph 28 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 29. The statements contained in Paragraph 29 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 30. The statements contained in Paragraph 30 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 31. The statements contained in Paragraph 31 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 32. RMG denies the allegations contained in Paragraph 32 of the Plaintiff’s Complaint.

 33. RMG denies the allegations contained in Paragraph 33 of the Plaintiff’s Complaint.

 34. RMG denies the allegations contained in Paragraph 34 of the Plaintiff’s Complaint.

 35. RMG denies the allegations contained in Paragraph 35 of the Plaintiff’s Complaint.



                                                -5-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 6 of 8



                                       COUNT II
                          VIOLATION OF FLA. STAT. §§ 559.72(9)
                                 (against Defendant-DC)

 36. RMG incorporates by reference the above paragraphs of this Answer as if fully stated

    therein.

 37. The statements contained in Paragraph 37 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 38. The statements contained in Paragraph 38 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 39. The statements contained in Paragraph 39 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 40. The statements contained in Paragraph 40 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 41. RMG denies the allegations contained in Paragraph 41 of the Plaintiff’s Complaint.

 42. RMG denies the allegations contained in Paragraph 42 of the Plaintiff’s Complaint.

 43. RMG denies the allegations contained in Paragraph 43 of the Plaintiff’s Complaint.

                                        COUNT III
                           VIOLATION OF FLA. STAT. § 559.72(5)
                               (against Defendant-Creditor)

 44. RMG incorporates by reference the above paragraphs of this Answer as if fully stated

    therein.



                                                -6-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 7 of 8



 45. The statements contained in Paragraph 45 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 46. The statements contained in Paragraph 46 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 47. The statements contained in Paragraph 47 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 48. The statements contained in Paragraph 48 of the Plaintiff’s Complaint relate to a legal

    conclusion to which RMG is under no known obligation to respond. To the extent that any

    response is required; denied.

 49. RMG denies the allegations contained in Paragraph 49 of the Plaintiff’s Complaint.

 50. RMG denies the allegations contained in Paragraph 50 of the Plaintiff’s Complaint.

 51. RMG denies the allegations contained in Paragraph 51 of the Plaintiff’s Complaint.

 52. RMG denies the allegations contained in Paragraph 52 of the Plaintiff’s Complaint.

 53. RMG denies all remaining allegations contained in Plaintiff’s Complaint not specifically

    admitted herein.

    WHEREFORE, RMG prays that RMG be dismissed with prejudice; that judgment be granted

 to RMG and that the relief requested by Plaintiff be denied; that all costs be taxed to Plaintiff;

 and for such other and further relief as the Court deems just and proper.




                                                 -7-
Case 1:19-cv-24624-MGC Document 6 Entered on FLSD Docket 12/03/2019 Page 8 of 8



                                                     THE LAW OFFICES OF RONALD S.
                                                     CANTER, LLC



                                                     /s/ Ronald S, Canter
                                                     Ronald S. Canter, Esquire
                                                     Bar # 335045
                                                     200A Monroe Street, Suite 104
                                                     Rockville, Maryland 20850
                                                     Telephone: (301) 424-7490
                                                     Facsimile: (301) 424-7470
                                                     rcanter@roncanterllc.com
                                                     Attorney for Defendant Receivable
                                                     Management Group, Inc.

                                                     OF COUNSEL TO
                                                     BEDARD LAW GROUP, P.C.

                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was
 served upon the individual(s) listed below by Electronic Notification pursuant to ECF procedures
 on this 3rd day of December 2019 to:

  Jibrael Hindi                                   Joel Brown
  The Law Offices of Jibrael S. Hindi             The Fair Credit Law Group, LLC
  110 SE 6th St.                                  2541 SW 27 Ave
  17th Floor                                      Suite 300
  Fort Lauderdale, Florida 33301                  Miami, Florida 33133
  jibrael@libraellaw.com                          joelb@fclawgroup.com

  Paul Herman                                     Thomas Patti, III
  Consumer Advocates Law Group, PLLC              The Law Offices of Jibrael S. Hindi
  11A-560                                         110 SE 6th St.
  4801 Linton Blvd.                               17th Floor
  Delray Beach, Florida 33445                     Fort Lauderdale, Florida 33301
  Paherman1956@gmail.com                          tom@jibraellaw.com


                                                     /s/ Ronald S. Canter
                                                     Ronald S. Canter, Esquire
                                                     Attorney for Defendant Receivable
                                                     Management Group, Inc.




                                               -8-
